COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-081-CV
 
IN RE ROBERT GENE CUNNINGHAM,                                         RELATOR
INDIVIDUALLY AND AS REPRESENTATIVE 
OF THE ESTATE OF PATRICIA MAUDINE 
CUNNINGHAM, DECEASED
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied. 
Further, real party in interest=s AMotion
For Sanctions@ is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL  B:  DAUPHINOT, HOLMAN, and GARDNER, JJ. 
 
DELIVERED: 
March 12, 2008




    [1]See
Tex. R. App. P. 47.4.